DUSTIN, J.
This cause was submitted by counsel upon the sole question as to whether defendant’s trade-mark, “The Diamond,” as described in exhibit “B,” and meant to cover a certain kind of nursery-grown peach tree, would, in the absence of a restrictive contract, extend to the reproductions thereof, after sale, and render the general dealing therein by said vendees unlawful.
We are of the opinion that the principle announced in Hoyt v. Lovett, 71 Fed. Rep. 173 [17 C. C. A. 652; 39 U. S. App. 1], is sound, and that, “The protection of a trade-mark cannot be obtained for an organic article which, by the law of its nature, is reproductive and derives its chief value from its innate vital powers independent of the care or ingenuity of man.”
We think that the court erred in directing the jury to return a verdict for defendant, and in, not sustaining the motion for a new trial. The judgment, therefore, of the common pleas court will be reversed, and the cause remanded for a new trial.
Wilson and Sullivan, JJ., concur.